Citation Nr: 1329194	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-22 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
right hip disorder, currently rated as 10 percent disabling.  

2.  Entitlement to service connection for a lower back 
disorder, to include as secondary to service-connected right 
hip or pubic disorders.  

3.  Entitlement to an initial rating higher than 50 percent 
for a psychiatric disorder (generalized anxiety disorder and 
depressive disorder not otherwise specified).  
 
4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1986 to January 
1990.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.    

The Board notes that it has reviewed the Veteran's claims 
file, to include documents of record that have been included 
in her virtual VA folder.  No new relevant evidence has been 
added to the claims file by the RO since the Statement of 
the Case (SOC) dated in June 2009.  38 C.F.R. §§ 19.31, 
20.1304(c) (2012). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds remand warranted for additional medical 
inquiry and development.  

With regard to the claims for higher disability ratings, the 
Board notes that the Veteran has not undergone evaluation 
for her hip disorder since October 2007, or for her 
psychiatric disorder since June 2008.  To fairly judge the 
Veteran's claims, more recent medical inquiry is warranted.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Further, these 
claims for higher disability evaluations are inextricably 
intertwined with the remanded service connection claims on 
appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

With regard to the claims for service connection, the Board 
finds new medical examinations and opinions warranted.  

The Veteran underwent VA compensation examination into her 
service connection claim for a back disorder in October 
2007.  However, the report and opinion do not sufficiently 
address the criteria regarding secondary service connection 
claims under 38 C.F.R. § 3.310.  Further, the report and 
opinion do not address the issue of direct service 
connection under 38 C.F.R. § 3.303.    

The Veteran underwent VA compensation examination into her 
service connection claim for a psychiatric disorder in June 
2008.  Though the examination report and opinion address the 
Veteran's diagnosed anxiety and depression disorders, 
neither addresses the issue of PTSD (diagnosed by certain VA 
providers) and her lay assertions to having experienced 
sexual harassment during active duty.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
substantiate a claim of service connection for PTSD, there 
must be: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If a PTSD claim is based on alleged military sexual trauma, 
such as in this case, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will 
not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records, or 
evidence of behavior changes, may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise 
VA of potential sources of such evidence.  38 C.F.R. 
§ 3.304(f)(5)(2012).  

Moreover, VA has implemented additional procedures in VA's 
M-21 Adjudication Procedure Manual to assist claimants who 
file claims based on military sexual trauma.  They were most 
recently amended in September 2009.  See M-21MR, Part IV, 
Subpart ii, Chapter 1, Section D, Topic 17.  The Veteran was 
provided with notification letters in September 2007 and 
January 2008.  But a review of the record reveals that the 
requisite process has not been followed, and that the 
Veteran has not been specifically advised that evidence from 
sources other than her service records, or evidence of 
behavior changes, may constitute credible supporting 
evidence of the in-service assault stressors.  Though 
certain of this information was noted in the June 2009 SOC, 
the Board nevertheless finds full notice in accordance with 
the September 2009 amendment warranted in a new duty-to-
assist letter to the Veteran.  On remand, the Veteran should 
be provided with a duty-to-assist letter which conforms to 
both the Veterans Claims Assistance Act of 2000 (VCAA) and 
the current amendment of VA's Adjudication Procedure Manual 
regarding claims based on military sexual trauma.  

Additionally, under 38 C.F.R. § 3.304(f)(5), VA can submit 
any evidence, including alternate source evidence, to a 
medical or mental health professional for interpretation.  
Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most 
significantly, for claims involving an in-service personal 
assault, after-the-fact medical evidence can be used to 
establish a stressor.  See Bradford v. Nicholson, 20 Vet. 
App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 
(1999).  The Board is indeed very mindful of the fact that 
veterans claiming service connection for disability due to 
in-service personal assault face unique problems documenting 
their claims.  Since assault is an extremely personal and 
sensitive issue, many incidents of personal assault are not 
officially reported, and victims of this type of in-service 
trauma may find it difficult to produce evidence to support 
the occurrence of the stressor.  As noted by the Veteran in 
her statements of record, she experienced multiple problems 
during service which she attributes to the in-service 
stressors.  Evidence of such problems may indicate post-
assault behavioral changes that could corroborate a claim 
for service connection.    

Finally, outstanding VA treatment records should be included 
in the claims file.  

While the further delay of this case is regrettable, due 
process considerations require such action.   Accordingly, 
the case is REMANDED for the following actions:

1.  Provide the Veteran with 
appropriate notice, pursuant to the 
VCAA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), regarding her claim 
for PTSD, to include taking the steps 
identified in M-21MR, Part IV, Subpart 
ii, Chapter 1, Section D, Topic 17 of 
the VA Adjudication Procedure Manual 
for developing claims for service 
connection for PTSD based on personal 
trauma, such as military sexual 
assaults.  

2.  Attempt to obtain and associate 
with the claims folder any outstanding 
VA treatment records.  The most recent 
VA treatment records of file are dated 
in May 2009.  If no additional VA 
treatment records exist, the claims 
file should be documented accordingly.  
38 C.F.R. § 3.159.  

3.  Schedule the Veteran for appropriate 
VA examinations to determine the current 
severity of the service-connected right 
hip and psychiatric disorders.  Any 
indicated tests should be accomplished.  
The examiners should review the claims 
folder prior to examination, to include 
any newly associated records obtained as 
a result of this remand.   

4.  Schedule the Veteran for appropriate 
VA examinations to determine the nature, 
severity, and etiology of any currently 
diagnosed back disorder and PTSD.  Any 
indicated tests should be accomplished.  
The examiners should review the claims 
folder prior to examination, to include 
any newly associated records obtained as 
a result of this remand.   

a.  With regard to the claim to service 
connection for PTSD:

i.  Diagnose all current psychiatric 
disabilities and provide a full multi-
axial diagnosis pursuant to the 
Diagnostic and Statistic Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV).

ii.  Specifically state whether or not 
each criterion for a diagnosis of PTSD 
is met pursuant to DSM- IV.

iii.  If a diagnosis of PTSD is 
warranted, indicate the specific 
claimed in-service stressor or 
stressors upon which that diagnosis is 
based and state whether each stressor 
is related to any asserted in-service 
sexual assault/harassment.  

iv.  Discuss whether it is at least as 
likely as not (50 percent or more 
probability) that PTSD was caused or 
aggravated by the Veteran's reported 
in-service stressors or any other 
aspect of her military service.  

In preparing the requested opinions, 
all pertinent evidence of record should 
be considered.  The examiner's 
attention is specifically invited to 
the Veteran's written statements 
attesting to various in-service 
stressors during her period of active 
service.  The examiner should also 
consider the VA mental health treatment 
records, and the Veteran's lay 
assertions regarding her problems since 
active service, to include her personal 
statements in November 2007 and June 
2008, and her mother's statement in 
January 2008. 

b.  With regard to the claim to service 
connection for a lower back disorder:

i.  Specifically state whether the 
Veteran has a current lower back 
disorder.  

ii.  If a lower back disorder is 
diagnosed, state whether it is at least 
as likely as not that any currently 
diagnosed lower back disorder was 
caused by any in-service disease, 
event, or injury to include the 
documented pubic injury the Veteran 
experienced during service.      

iii.  If a current lower back disorder 
is diagnosed, state whether it is at 
least as likely as not that the 
disorder was caused by the Veteran's 
service-connected right hip or pubic 
disorder, or has been aggravated 
(increased in severity beyond the 
natural course of the disability) by 
the right hip or pubic disorder.  

Please explain the reasons behind any 
opinions expressed and conclusions 
reached.  The examiner is further 
reminded that the term "as likely as 
not" does not mean "within the realm of 
medical possibility," but rather that 
the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to 
find in favor of the proposition as it 
is to find against it.

5.  Review the medical opinions obtained 
above to ensure that the remand 
directives have been accomplished.  If 
the questions posed are not answered or 
sufficiently answered, return the case 
to the examiner(s) for completion of the 
inquiry.

6.  After all the above development has been 
completed, readjudicate the claims on appeal 
in light of all of the evidence of record, as 
well as any evidence added pursuant to this 
Remand.  If an issue remains denied, the 
Veteran should be provided with a 
supplemental SOC as to the issue(s) remaining 
on appeal, and afforded a reasonable period 
of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


